                 Case 3:20-cv-05295-MAT Document 18 Filed 10/21/20 Page 1 of 9




 1

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 7                                           AT SEATTLE

 8    CHERI J.,

 9                                      Plaintiff,               CASE NO. C20-5295-MAT

10              v.
                                                                 ORDER RE: SOCIAL SECURITY
11    ANDREW M. SAUL,                                            DISABILITY APPEAL
      Commissioner of Social Security,
12
                                        Defendant.
13

14          Plaintiff proceeds through counsel in her appeal of a final decision of the Commissioner of

15   the Social Security Administration (Commissioner).               The Commissioner denied Plaintiff’s

16   applications for Disability Insurance Benefits (DIB) and Supplemental Security Income (SSI) after

17   a hearing before an Administrative Law Judge (ALJ). Having considered the ALJ’s decision, the

18   administrative record (AR), and all memoranda of record, this matter is AFFIRMED.

19                                 FACTS AND PROCEDURAL HISTORY

20          Plaintiff was born on XXXX, 1973. 1 She has a high school diploma and some college

21   education, and her previous jobs include church custodian and fast food worker. (AR 51-55.)

22
            1
23              Dates of birth must be redacted to the year. Fed. R. Civ. P. 5.2(a)(2) and LCR 5.2(a)(1).


     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE - 1
              Case 3:20-cv-05295-MAT Document 18 Filed 10/21/20 Page 2 of 9




 1          Plaintiff applied for DIB and SSI in November 2016. (AR 252-62.) Those applications

 2   were denied and Plaintiff timely requested a hearing. (AR 149-57, 163-79.)

 3          On December 10, 2018, ALJ Joanne Dantonio held a hearing, taking testimony from

 4   Plaintiff and a vocational expert (VE). (AR 44-81.) On February 6, 2019, the ALJ issued a

 5   decision finding Plaintiff not disabled. (AR 26-38.) Plaintiff timely appealed. The Appeals

 6   Council denied Plaintiff’s request for review on January 22, 2020 (AR 4-10), making the ALJ’s

 7   decision the final decision of the Commissioner. Plaintiff appealed this final decision of the

 8   Commissioner to this Court.

 9                                           JURISDICTION

10          The Court has jurisdiction to review the ALJ’s decision pursuant to 42 U.S.C. § 405(g).

11                                            DISCUSSION

12          The Commissioner follows a five-step sequential evaluation process for determining

13   whether a claimant is disabled. See 20 C.F.R. §§ 404.1520, 416.920 (2000). At step one, it must

14   be determined whether the claimant is gainfully employed. The ALJ found Plaintiff had not

15   engaged in substantial gainful activity since June 15, 2015, the alleged onset date. (AR 28.) At

16   step two, it must be determined whether a claimant suffers from a severe impairment. The ALJ

17   found severe Plaintiff’s depressive disorder, post-traumatic stress disorder v. panic disorder, and

18   bilateral carpal tunnel syndrome. (AR 28-29.) Step three asks whether a claimant’s impairments

19   meet or equal a listed impairment. The ALJ found that Plaintiff’s impairments did not meet or

20   equal the criteria of a listed impairment. (AR 29-30.)

21          If a claimant’s impairments do not meet or equal a listing, the Commissioner must assess

22   residual functional capacity (RFC) and determine at step four whether the claimant has

23   demonstrated an inability to perform past relevant work. The ALJ found Plaintiff capable of

     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE - 2
                Case 3:20-cv-05295-MAT Document 18 Filed 10/21/20 Page 3 of 9




 1   performing light work with additional limitations: she can occasionally climb ladders, but can

 2   never climb ropes or scaffolds. She can occasionally crawl and frequently handle and finger. She

 3   can carry out simple, routine tasks or unskilled work that requires no contact with the public. She

 4   can have occasional contact with co-workers (no teamwork), and occasional supervisor contact.

 5   (AR 31-36.) With that assessment, the ALJ found Plaintiff unable to perform her past relevant

 6   work. (AR 36.)

 7            If a claimant demonstrates an inability to perform past relevant work, the burden shifts to

 8   the Commissioner to demonstrate at step five that the claimant retains the capacity to make an

 9   adjustment to work that exists in significant levels in the national economy. With the assistance

10   of the VE, the ALJ found Plaintiff capable of transitioning to other representative occupations,

11   such as production assembler, power screw driver, and mail clerk. (AR 36-38.)

12            This Court’s review of the ALJ’s decision is limited to whether the decision is in

13   accordance with the law and the findings supported by substantial evidence in the record as a

14   whole. See Penny v. Sullivan, 2 F.3d 953, 956 (9th Cir. 1993). Substantial evidence means more

15   than a scintilla, but less than a preponderance; it means such relevant evidence as a reasonable

16   mind might accept as adequate to support a conclusion. Magallanes v. Bowen, 881 F.2d 747, 750

17   (9th Cir. 1989). If there is more than one rational interpretation, one of which supports the ALJ’s

18   decision, the Court must uphold that decision. Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir.

19   2002).

20            Plaintiff argues the ALJ erred in discounting her subjective symptom testimony, and

21   assessing certain medical evidence and opinions. Plaintiff also argues that evidence submitted to

22   the Appeals Council warrants remand. The Commissioner argues that the ALJ’s decision is

23   supported by substantial evidence and should be affirmed, the Appeals Council evidence

     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE - 3
               Case 3:20-cv-05295-MAT Document 18 Filed 10/21/20 Page 4 of 9




 1   notwithstanding.

 2                                     Subjective symptom testimony

 3          The ALJ discounted Plaintiff’s subjective testimony, citing (1) objective evidence

 4   inconsistent with Plaintiff’s allegations, (2) evidence that Plaintiff stopped working for reasons

 5   unrelated to her impairments and continued to look for work during the time she claimed to be

 6   disabled, and (3) Plaintiff’s ability to complete activities inconsistent with her allegations. (AR

 7   31-34.) Plaintiff argues that these reasons are not clear and convincing, as required in the Ninth

 8   Circuit. Burrell v. Colvin, 775 F.3d 1133, 1136-37 (9th Cir. 2014).

 9          Plaintiff contends that the record demonstrates the waxing and waning of her symptoms,

10   which is not inconsistent with her allegations. Dkt. 12 at 12-13. The ALJ, however, found that

11   the longitudinal treatment record demonstrated “overall improvement with treatment.” (AR 32.)

12   As support for this finding, the ALJ cited evidence of Plaintiff’s normal fine motor skills, strength,

13   grip, thumb functioning, and range of motion, despite her history of carpal tunnel syndrome. (AR

14   31-32.) The ALJ acknowledged that Plaintiff reported some continuing symptoms, but that her

15   physical functioning appeared to be less limited than she alleged. (AR 32.) The ALJ also cited

16   evidence showing that Plaintiff’s mental symptoms improved when she participated in counseling

17   and complied with her medication regimen. (AR 32-33.)

18          As evidence of lack of improvement, Plaintiff points to her reports to DSHS examiners

19   (Dkt. 12 at 12-13), but the ALJ explained that Plaintiff’s longitudinal treatment record was

20   inconsistent with what she reported to DSHS examiners. (AR 32-33.) Plaintiff has not shown that

21   the ALJ erred in considering the record as a whole, rather than focusing on Plaintiff’s self-reports

22   to one-time examiners, and thus has not shown that the ALJ erred in finding that the objective

23   medical record was inconsistent with Plaintiff’s allegations.

     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE - 4
              Case 3:20-cv-05295-MAT Document 18 Filed 10/21/20 Page 5 of 9




 1          Plaintiff also challenges the ALJ’s finding with respect to her activities, arguing that even

 2   if she could perform some limited activities, they were performed on her own schedule and did not

 3   demonstrate an ability to work. Dkt. 12 at 13. But Plaintiff fails to address the ALJ’s findings

 4   with regard to her bead activities: the ALJ noted that although Plaintiff reported manipulative

 5   limitations, such limitations were inconsistent with the beadwork that Plaintiff performed. (AR

 6   34.) The ALJ did not err in discounting Plaintiff’s alleged manipulative limitations based on her

 7   ability to create bead necklaces. See Orn v. Astrue, 495 F.3d 625, 639 (9th Cir. 2007) (activities

 8   may undermine credibility where they (1) contradict the claimant’s testimony or (2) “meet the

 9   threshold for transferable work skills”). To the extent that the ALJ summarily found Plaintiff’s

10   other activities to be less limited “to the extent one would expect” (AR 34), such a finding lacks

11   specificity, but this error is harmless in light of the ALJ’s other valid reasons. See Carmickle v.

12   Comm’r of Social Sec. Admin., 533 F.3d 1155, 1162-63 (9th Cir. 2008).

13          Lastly, Plaintiff contends that even if she stopped working for reasons other than her

14   impairments and had hoped to work again, the DSHS examiners nonetheless opined that she would

15   not be able to work. Dkt. 12 at 13. This argument does not establish error in the ALJ’s reasoning:

16   an ALJ does not err in considering that a claimant stopped working for reasons other than her

17   impairments and/or continued to apply for jobs during the period in which she claimed to be

18   disabled. See Social Security Ruling 82-61, 1982 WL 31387, at *1 (Jan. 1, 1982) (“A basic

19   program principle is that a claimant’s impairment must be the primary reason for his or her inability

20   to engage in substantial gainful work.”); Bray v. Comm’r of Social Sec. Admin., 554 F.3d 1219,

21   1221, 1227 (9th Cir. 2009) (ALJ properly considered evidence of claimant’s attempts to find

22   employment).

23          Because Plaintiff has not shown harmful error in the ALJ’s reasons to discount her

     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE - 5
                 Case 3:20-cv-05295-MAT Document 18 Filed 10/21/20 Page 6 of 9




 1   allegations, the Court affirms the ALJ’s assessment of Plaintiff’s testimony.

 2                                               Medical evidence

 3           Plaintiff challenges the ALJ’s assessment of opinions written by three examining

 4   psychologists, and the Court will address each disputed opinion in turn.

 5   Legal standards

 6           In general, more weight should be given to the opinion of a treating doctor than to a non-

 7   treating doctor, and more weight to the opinion of an examining doctor than to a non-examining

 8   doctor. Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1996). 2 Where not contradicted by another

 9   doctor, a treating or examining doctor’s opinion may be rejected only for “‘clear and convincing’”

10   reasons. Id. (quoting Baxter v. Sullivan, 923 F.2d 1391, 1396 (9th Cir. 1991)). Where contradicted,

11   a treating or examining doctor’s opinion may not be rejected without “‘specific and legitimate

12   reasons’ supported by substantial evidence in the record for so doing.” Lester, 81 F.3d at 830-31

13   (quoting Murray v. Heckler, 722 F.2d 499, 502 (9th Cir. 1983)).

14   Keith Krueger, Ph.D.; Peter Weiss, Ph.D.; & Kimberly Wheeler, Ph.D.

15           Dr. Krueger examined Plaintiff in April 2016 and completed a DSHS form opinion

16   describing her symptoms and limitations. (AR 359-68.) Dr. Weiss and Dr. Wheeler examined

17   Plaintiff in February 2017 and May 2018, respectively, and completed DSHS form opinions as

18   well. (AR 451-55, 548-54.)

19           The ALJ summarized the examiners’ opinions and explained that she gave only some

20   weight to them because they were based on one-time examinations, their conclusions were

21   inconsistent with the longitudinal record, and they relied “quite heavily” on Plaintiff’s self-

22
             2
             Because Plaintiff filed disability applications prior to March 27, 2017, the regulations set forth in
23   20 C.F.R. § 404.1527 and § 416.927 apply to the ALJ’s consideration of medical opinions.


     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE - 6
               Case 3:20-cv-05295-MAT Document 18 Filed 10/21/20 Page 7 of 9




 1   reporting, which was not entirely reliable. (AR 35-36.) The ALJ credited the opinions to the

 2   extent that they indicated Plaintiff was limited to unskilled work with limited social interaction,

 3   however. (AR 36.)

 4           Plaintiff contends that the ALJ erred in discounting the examiners’ opinions based on their

 5   status as one-time examiners, because the ALJ credited State agency opinions written by non-

 6   examining providers. Dkt. 12 at 8. Plaintiff does not acknowledge that the DSHS examiners did

 7   not have access to Plaintiff’s longitudinal treatment record, however, unlike the State agency

 8   providers. (See AR 359, 451, 549.) At most, the examiners had access to each other’s opinions,

 9   but did not have any access to Plaintiff’s treatment records. (Id.) This point is relevant because

10   the ALJ found that the DSHS examiners’ opinions were inconsistent with Plaintiff’s treatment

11   record, which suggested that some of her symptoms were related to situational stressors such as

12   an abusive partner, housing troubles, car problems, and family problems. (AR 33, 36.) The DSHS

13   examiners extensively quoted from or summarized from Plaintiff’s self-report in rendering their

14   findings, which supports the ALJ’s interpretation of the basis of the opinions. (See AR 360, 452,

15   550.)

16           Plaintiff argues that because the examiners saw her over a period of two years and their

17   opinions were largely consistent, their opinions do not reflect merely situational stressors. Dkt. 12

18   at 9. This argument misses the ALJ’s point: the ALJ pointed to treatment notes that describe

19   situational stressors, and the examiners did not have access to those records or records showing

20   how Plaintiff functioned when those stressors were not present. (See AR 32-33.) Plaintiff has not

21   shown that the ALJ erred in finding the DSHS examiner opinions to be inconsistent with and

22   uninformed by the treatment record, or in discounting the opinions on that basis. See Tommasetti

23   v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008) (inconsistency with the record properly considered

     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE - 7
               Case 3:20-cv-05295-MAT Document 18 Filed 10/21/20 Page 8 of 9




 1   by ALJ in rejection of physician’s opinions); 20 C.F.R. §§ 404.1527(c)(6), 416.927(c)(6)

 2   (indicating that in considering the weight to afford a medical opinion, an ALJ may consider the

 3   extent to which a medical source is familiar with the other information in a claimant’s record).

 4   Plaintiff’s alternative interpretation of the evidence does not establish error in the ALJ’s reasoning.

 5   Appeals Council evidence

 6          After the ALJ’s decision was entered, Plaintiff submitted another DSHS examination form

 7   opinion from Dr. Wheeler to the Appeals Council, from April 2019. (AR 11-15.) The Appeals

 8   Council noted that the 2019 opinion from Dr. Wheeler post-dated the ALJ’s February 2019

 9   decision, and thus did not relate to the adjudicated period. (AR 5.)

10          The parties disagree about whether this opinion could give rise to a remand under sentence

11   four or sentence six of 42 U.S.C. §405(g). Dkt. 12 at 1; Dkt. 13 at 10-12. The Court finds that it

12   does not support a remand under either avenue, because Dr. Wheeler’s 2019 opinion is similar to

13   the opinions explicitly considered by the ALJ (as Plaintiff herself concedes (Dkt. 12 at 10)), and

14   thus the ALJ’s valid reasons to discount Dr. Wheeler’s 2018 opinion apply with equal force to the

15   2019 opinion. Therefore, assuming without deciding that Dr. Wheeler’s 2019 opinion relates to

16   the adjudicated period because it post-dates the ALJ’s decision by only two months, it nonetheless

17   does not undermine the substantial evidence supporting the ALJ’s decision (for purposes of

18   sentence four) or present a reasonable possibility of changing the outcome of the ALJ’s decision

19   (for purposes of sentence six) because it is similar to evidence the ALJ properly discounted. See

20   Cramer v. Berryhill, 706 Fed. Appx. 385, 386 (9th Cir. Dec. 13, 2017) (finding that a sentence-

21   four remand was not appropriate because the ALJ considered limitations similar to those described

22   in the evidence submitted for the first time to the Appeals Council, and properly rejected them,

23   “[t]he same reasoning applies to discredit the new evidence, and substantial evidence continues to

     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE - 8
              Case 3:20-cv-05295-MAT Document 18 Filed 10/21/20 Page 9 of 9




 1   support the ALJ’s determination”); Booz v. Sec’y of Health & Human Servs., 734 F.2d 1378, 1380-

 2   81 (9th Cir. 1984) (the sentence-six requirement of materiality is satisfied where there is a

 3   reasonable possibility the evidence would change the outcome of the ALJ’s determination). Thus,

 4   Plaintiff has not shown that Dr. Wheeler’s 2019 opinion justifies a remand.

 5                                           CONCLUSION

 6          For the reasons set forth above, this matter is AFFIRMED.

 7          DATED this 21st day of October, 2020.

 8

 9                                                       A
                                                         Mary Alice Theiler
10                                                       United States Magistrate Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE - 9
